        Case 5:19-cv-00044-RWS-CMC Document 1 Filed 04/09/19 Page 1 of 6 PageID #: 1
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



                                        United States District Cou t
                                                                         for the

                                                     fji fptf t\ District of v S-S                                        APR 0 9 2019
                                                                       ffak a. Division                              Clerk, U.S. District Court
                                                                                                                          Te as Eastern


                                                                           )       CaseNo' S-. H cv                                ;,,,-c
                                                                           )
                                  ) 111 A M3                               )                 (to be filled in by the Clerk s Office)

                              Plaintif s)
                                                                           )
(Write the full name of each plaintiff who is filing this complaint.       )
If the names of all the plaintiff cannot fit in the space above,           )
plea e write " ee attached" in the space and attach an additional
page with the full list of names.)
                                                                           )
                                  -V-                                      )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
Mtl (                                                        T >C.,        )
 U . \l(Xh Defendan s)
(Write tile f ll name of each defendant who is being sued. If the          )
name of all the defendants cannot fit in the space above, please           )
write "see attached" in the space and attach an additional page
with the full list of names.)



                                   COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
          A. The Plaintif s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                               Name

                               Street Address                           o Rrv
                               City and County
                                                                       MQsh
                               State and Zip Code
                                                                                   7j551A1
                               Telephone Number                            Cq:A37-g7qn
                               E-mail Address                                                                                            o
          B. The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a gove ment agency, an organization, or a corporation. For an individual defendant,
                    include the person's job or title (if known). Attach additional pages if needed.
        Case 5:19-cv-00044-RWS-CMC Document 1 Filed 04/09/19 Page 2 of 6 PageID #: 2
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Defendant No. 1

                                Name                           i .HlnTt LOcfamq .Toe.'
                                Job or Title (if know )               n Yw(X hAl Fhie
                                Street Address                1 0        ~lp tni€. 13O
                                City and County               RnrKuYiU .Tx 7 o s 7
                                State and Zip Code             ix n nrj
                                Telephone Number             q i>-nni-            i.
                                E-mail Address (if known)



                     Defendant No. 2

                                Name                         (Yl l h -    xarKon
                                Job or Title (if k ow )
                                Street Address                300 ¦ (Sterff Ljuru A\j<l
                                City and County              le OrKana
                                State and Zip Code           f\rKP\n s HlffS
                                Telephone Number              8Dh- 473- 3 44
                                E-mail Address (if known)



                     Defendant No. 3

                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if know )



                     Defendant No. 4

                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)




                                                                                          Page 2 of 6
       Case 5:19-cv-00044-RWS-CMC Document 1 Filed 04/09/19 Page 3 of 6 PageID #: 3
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


II. Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any laintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                      Federal question                           I I Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A. If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




                       fms(5 Ki'ftbit - Ib-iq-n
          B. If the Basis for Jurisdictioiwls Diversity of Citizenship

                     1. The Plaintiff(s)

                                a. If the plaintiff is an individual

                                           The plaintiff, (name) P no ( DO y ) illin rr>5 . is a citizen of the
                                           State of ( ame) (5 j CfS


                                b. If the plaintiff is a corporation
                                           The plaintiff, (name) , is incorporated
                                           under the laws of the State of (name)

                                           and has its principal place of business in the State of (name)




                               (If more than one plaintiff is named in the complaint, attach an additional page providing the
                               same information for each additional plaintiff)

                     2. The Defendant(s)

                                a.        If the defendant is an individual
                                          The defendant, (name)
                                                                  . Jri ¦ late                              . i *- *
                                                                                                                           , is a citizen of

                                          the State of ( ame)     37                                                   . Or is a citizen of
                                           (foreign nation)



                                                                                                                                       Page 3 of 6
         Case 5:19-cv-00044-RWS-CMC Document 1 Filed 04/09/19 Page 4 of 6 PageID #: 4
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




                                b. If the defendant is a corporation

                                           The defendant, (name) jviliQ \f I L                          , is incorporated under

                                           the laws of the State of (name) 5                                      , and has its

                                           principal place of business in the State of (name) Qj' l
                                           Or is incorporated under the laws of (foreign nation)

                                            nd has its principal place of business in (name) 'f~ r)(Qj CIS-


                                (If more than one defendant is named in the complaint, attach an additional p ge providing the
                                same information for each additional defendant.)

                     3. The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain)




                                                                     ci5
TIT. Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
           was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
           including the dates and laces of that involvement or conduct. If more than one claim is asserted, number each
           claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
           needed.


           A. Where did the events giving rise to your claim(s) occur?
                        Motel Lp-Tex'arKQm
                        MA00 kj. Stale.
                             exaetona                          - 54


           B. What date and approxi ate time did the events giving rise to your claim(s) occur?
                          (TWe 3t, soiq




                                                                                                                        Page 4 of 6
        Case 5:19-cv-00044-RWS-CMC Document 1 Filed 04/09/19 Page 5 of 6 PageID #: 5
Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


          C. What are the facts u derlying your claim(s)? (For example: What happened to you? Who did what?
                     W s anyone el e involved? Who else saw what happened?)                                       .

                   x qWCL oom - nis Compan
                        old LO r0 >no that -rl tt Caua d
                    pn'L "50 I cua . CO p LtCG




IV. Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measu ed.
            (J ctic t B lls




v.        Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

                                                        ft|j f L Ourrwt aAtc J?
         -r u ,„.a m dnd- faJ irt medccaJL

                                                                  Ltywa n no JoJ iyfJ
                        y             $ )00, ooo .                   re-Hurt 0 itO rirtM
      rirt             O            t rODm tA&t




                                                                                                                      Page 5 of
       Case 5:19-cv-00044-RWS-CMC Document 1 Filed 04/09/19 Page 6 of 6 PageID #: 6
Pro Se 2 (Rev. 12/16) Complai t and Request for Injunctio



VI. Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonffivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A. For Parties Without an Attorney

                     I agree to provide the Clerk s Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.


                     Date of signing:             fy 9- lcl

                     Signature of Plaintiff                 .vjmiMa, UJUMih y
                     Printed Name of Plaintiff               ' flMBMn IDil/fo/rtS
          B. For Attorneys


                     Date of signing:


                     Signature of Atto ey
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                         Page 6 of 6
